127 F.3d 1107
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Holly Kay PRILL, aka Holly Kay Finn, Defendant-Appellant.
No. 97-30005.
United States Court of Appeals, Ninth Circuit.
Submitted October 7, 1997**Decided Oct. 17, 1997.

Appeal from the United States District Court for the Western District of Washington, No. CR-96-00569-BJR;  Barbara J. Rothstein, District Judge, Presiding.
Before:  FERGUSON, BOOCHEVER, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
The district court correctly exercised its discretion by refusing to depart downward from the U.S. Sentencing Guidelines Manual § 5H1.3 (1995).  Discouraged factors, such as a mental condition in a violent offense, can only be considered in "exceptional cases" falling outside the "heartland" of factors already considered in the Guidelines.  Koon v. United States, 116 S.Ct. 2035, 2045 (1996).  It is apparent that the district court understood its discretion to depart from the guidelines if the Appellant's mental condition was outside the "heartland" of cases evidenced in the guidelines.  Although we might have sympathy for the appellant, this was not perforce an exceptional case.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  Ninth Circuit Rule 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts in this circuit except as provided by Ninth Circuit Rule 36-3